DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 4/8/2021, with respect to Claims 1-2 and 11 under 35 U.S.C. 103 as being unpatentable over  Xinlei et al (CN106570313 )in view Cloutier (US 2007/0165916) have been fully considered and are persuasive.  The 35 U.S.C. 103  rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Postolski on 4/12/2021.
The application has been amended as follows: 
Claim 12(Amended):  The method according to claim 7 
Allowable Subject Matter
Claims 3-10 and 12 are allowed.
The following is an examiner' s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 3: 

step 1, determining starting and ending positions of a vessel of interest, and defining a vessel between the starting and ending positions as a first-level segment (The image data processing module is configured to acquire cardiac cycle image data of the blood vessel of interest, acquire the total number of frames of the cardiac cycle, and the total time, and determine the starting position and the ending position of the blood vessel of interest, paragraph [0038]); 
step 2, acquiring a medical image sequence, and determining a plurality of feature moments of the vessel of interest in a deformation cycle, wherein the medical image sequence comprises complete images of a plurality of cycles of vessels (A angiographic image sequence of the blood vessel, such as an X-image sequence, is received, and a three-dimensional anatomical model of the blood vessel wall is reconstructed according to the image sequence, paragraph [0068-0069]). Xinlei et al teaches taking the end-diastolic phase as the starting point of the cardiac cycle in steps (6) and (7), the Mooney-Rivlin superelastic material model was selected as the constitutive model of the vessel wall, and the material parameters were respectively 2.6 kPa and 8.4, combined with time-displacement. The field function uses the finite element method to solve the deformation behavior of the vessel wall and the body stress in the wall, paragraph [0124-0125], figure 4.
Cloutier teaches image segmentation method for estimating boundaries of layers in a multi-layered vessel provides image data, which represent a plurality of image elements of the multi-layered vessel. The method also determines a plurality of initial interfaces corresponding to regions of the image data to segment and further concurrently propagates the initial interfaces corresponding to the regions to segment (abstract, [0065], and [0097]). Cloutier teaches 
None teaches:”  performing coarse registration on the first-level segment, performing correlation analysis based on the cyclic time-dependent geometric deformation parameter of the lumen and the strain parameter of the lumen contour in step 6 in combination with plaque stability sample data, and performing calculation to obtain a plaque stability result”
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr.Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664